THE THIRTEENTH COURT OF APPEALS

                                   13-13-00326-CR


                               TALAL NIMER EL HAJ
                                       v.
                               THE STATE OF TEXAS


                                  On Appeal from the
                    389th District Court of Hidalgo County, Texas
                           Trial Cause No. CR-3117-12-H


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be VACATED IN PART

and AFFIRMED AS MODIFIED by this Court. The Court orders the judgment of the trial

court VACATED IN PART and AFFIRMED AS MODIFIED.

      We further order this decision certified below for observance.



August 29, 2014